Citation Nr: 1645925	
Decision Date: 12/01/16    Archive Date: 12/20/16

DOCKET NO.  12-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), which granted service-connection for hearing loss and assigned a non-compensable rating.

The Board notes that the Veteran originally requested a videoconference hearing in connection with his appeal.  However, in a correspondence received in April 2012, April 2013, and October 2013 the Veteran and his representative indicated that the Veteran desired to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that additional evidence, specifically VA treatment records and a VA Form 9, were associated with the claims subsequent to the AOJ's April 2013 supplemental statement of the case (SSOC).  However, a review of the records reveals that the VA treatment records do not address the nature or severity of the Veteran's hearing loss and the Veteran's statements on his VA Form 9 are duplicative of his symptoms documented in the prior VA examination reports.  Under these circumstances, the additional evidence is not pertinent to the issue at hand and the Board concludes that a remand for RO consideration of this evidence is not necessary prior to its consideration of the claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior SSOC).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for an anxiety disorder.  Such appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO.  While cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to entitlement to service connection for anxiety disorder will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

For the entire appeal period, the probative evidence of record indicates that the Veteran had, at worst, Level I hearing loss in his right and left ears.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and VA examination reports are of record.  Moreover, the Board finds that the VA examination reports are adequate for rating purposes as the examiners reviewed the record and made relevant findings regarding the severity of the Veteran's hearing loss.

The Board acknowledges that the Veteran's most recent VA audiological examination assessing the severity of his service-connected hearing loss was in April 2013.  In the July 2016 written brief, the Veteran's representative asserted that if the Board finds that the medical evidence of record is not adequate, it must remand the claim.  The Board has considered the VA examination reports of record and finds that they are adequate for adjudicating the claim.  Specifically, neither the Veteran nor his representative have asserted, and the evidence of record does not otherwise suggest, that the Veteran's hearing loss has worsened since his last VA examination.  Therefore, a remand for a contemporaneous VA audiological examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

Analysis 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, with regard to the claim.

The Veteran contends that his bilateral hearing loss disability is worse than contemplated by the assigned noncompensable rating and that a compensable rating is warranted.

The provisions of 38 C.F.R. § 4.31 (2015) provide that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Hearing loss evaluations range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test.  In 38 C.F.R. § 4.85 (2015), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  Whereas, the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id. 

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2015), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85 (2015). 

The provisions of 38 C.F.R. § 4.86(a) (2015) provide that when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher Roman numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) (2015) provide that when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

A March 12, 2010 audiology note indicated that the Veteran was experiencing increased difficulty hearing in the presence of background noise and when someone was speaking from a distance.  The Veteran was counseled on the possibility of trying hearing aids but was cautioned that he may not receive much benefit from them at this time due to the relatively mild degree of his hearing loss.  Specific audiometric thresholds were not recorded but the Veteran was noted to have right ear hearing within normal limits from 250-6000 Hz with moderate loss at 4000 Hz and mild hearing loss at 800 Hz.  The Veteran's left ear revealed hearing within normal limits from 250-8000 Hz with mild loss noted from 4000-6000 Hz.  The Veteran was noted to have excellent speech discrimination in a quiet "A.U. at MCL."

In a June 2010 statement the Veteran reported that his hearing was steadily declining.  

The Veteran was provided a VA examination in August 2010.  Audiometric testing revealed pure tone air conduction thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
20
45
25
LEFT
10
10
20
40
20

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  With regard to the effects of the Veteran's hearing loss it was noted that there were no significant effects on the Veteran's occupation or daily activities. 

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which corresponds to a noncompensable rating when applied to Table VII.  Id.  The Board notes that the August 2010 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

In a March 2011 statement, the Veteran reported that he did not believe that his hearing evaluation had been fair.  He also noted that he had to talk loudly and that was causing a problem at work.  He also noted that he had a hard time hearing his wife and children.  

An April 2011 private audiology report from L. P, Au.D., noted that the Veteran was afforded an audiometric evaluation due to decreased hearing and that his responses were consistent with bilateral mild to moderate sensorineural hearing loss.  It was noted that the Veteran might benefit from a trial of amplification to assist with his communication needs.  Audiometric testing from the April 2011 private audiometric study revealed pure tone air conduction thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
40
45
38.75
LEFT
35
35
40
55
41.25

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

With regard to the April 2011 examination report, the Board notes that the audiometric threshold for the Veteran's right ear at 3000 Hz is unclear.  While the examiner noted an "X" at 3000 Hz to indicate that the Veteran's left ear audiometric thresholds, there is no corresponding "O" at 3000 Hz to reflect his right hear threshold.  Additionally, it is unclear whether the speech recognition test results noted used the Maryland CNC word list.  While the speech discrimination percentages had a circled "M" next to them, it is unclear whether this was indicating that the results were based on the Maryland CNC standard.  Per 38 C.F.R. § 4.85(a) (2015), for VA purposes an examination for hearing impairment must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  Accordingly, the April 2011 audiological report is, at best, of reduced probative value for VA purposes. 
Nevertheless, assuming arguendo, that the circled "M" indicated that speech discrimination testing was conducted using the Maryland CNC list and that the Veteran's audiometric thresholds at 3000 Hz were the same for his right and left ears and therefore no separate indication was made for the Veteran's right ear, the April 2011 audiological assessment would still not warrant a compensable rating.  Specifically, applying the results from that report to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which corresponds to a noncompensable rating when applied to Table VII.  Id.  The Board notes that the April 2011 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

In a September 2011 statement, the Veteran reported that his hearing loss was worse.  

The Veteran was provided a VA examination in October 2011.  Audiometric testing revealed pure tone air conduction thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
35
50
32.5
LEFT
25
25
35
50
33.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  With regard to the effects of the Veteran's hearing loss, the examiner indicated that the Veteran's hearing loss affected the Veteran's ordinary conditions of daily life, including his ability to work.  Specifically, the Veteran reported that when he spoke with his wife she had to be in his line of sight because if he could not see the person speaking he could not hear the person.  He also reported problems hearing in the presence of background noise and noted that his hearing was a lot worse under those circumstances, and that he could not distinguish what someone was saying to him from the background noise.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which corresponds to a noncompensable rating when applied to Table VII.  Id.  The Board notes that the October 2011 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

On his April 2012 substantive appeal, the Veteran reported that his hearing loss was more noticeable every month and that his family could only communicate with him when the person speaking was standing in front of him.  He also noted that he had recently obtained hearing aids and asserted that a 10 percent rating was the proper rating for his hearing loss.  

The Veteran was provided a VA examination in March 2013.  Audiometric testing revealed pure tone air conduction thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
45
31.25
LEFT
25
20
25
55
31.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

With regard to the effects of the Veteran's hearing loss, the examiner indicated that the Veteran's hearing loss affected the Veteran's ordinary conditions of daily life, including his ability to work.  The Veteran reported that he had some difficulty in understanding speech in the presence of background noise or groups.  He also reported having difficulty understanding speech if the speaker was talking softly.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which corresponds to a non-compensable rating when applied to Table VII.  Id.  The Board notes that the March 2013 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

In the April 2013 VA Form 646, the Veteran's representative noted that the Veteran believed that his hearing loss warranted a compensable rating based on his symptoms.  He noted that the Veteran had problems hearing people talk, had to stand directly in front of the person speaking, and had embarrassment associated with his communication.

The Veteran was provided a VA examination in April 2013.  Audiometric testing revealed pure tone air conduction thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
40
50
36.25
LEFT
30
30
35
60
38.75

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  

The examiner indicated that the Veteran's hearing loss affected the Veteran's ordinary conditions of daily life, including his ability to work.  Specifically, the Veteran reported that people around him complained that he could not hear and that he spoke very loudly.

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which corresponds to a non-compensable rating when applied to Table VII.  Id.  The Board notes that the April 2013 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

In an April 2013 statement the Veteran reiterated that he could not hear unless he was facing the person speaking.  He also noted that if there was background noise present he needed to talk loudly, which caused everyone to look at him and caused tension and confusion. 

In short, throughout the period on appeal, the Veteran's hearing loss disability has remained at a noncompensable level pursuant to VA regulations.  It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C.A. § 1155 (West 2014).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Court has held that a VA examination addressing hearing loss, must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the August 2010, October 2011, March 2013, and April 2013 VA audiology reports all noted the effects of the Veteran's hearing loss on his ordinary conditions of daily life, including the effect of his hearing loss on his ability to work.  Accordingly, the examination reports complied with the requirements set forth in Martinak and are adequate for rating purposes.

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated.  The Veteran is competent to report on factual matters and observable symptoms of which he has firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings provided in the VA audiological reports have been accorded greater probative weight.  

While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an evaluation in excess of the current disability rating is not warranted.

Extraschedular Consideration

In an April 2013 VA Form 646 the Veteran's representative requested extraschedular consideration.  Specifically, the representative noted the Veteran's contention that he had problems hearing people, that people had to stand directly in front of him when talking to him, and that he endured embarrassment associated with trying to communicate with other people. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

Pursuant to Thun v. Peake, 22 Vet App 111 (2008), if there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Director of the Compensation Service.  38 C.F.R. § 3.321(b)(1) (2015).  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech recognition and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has trouble hearing, that people must stand directly in front of him when speaking with him, and that his hearing loss is a source of embarrassment and confusion when he is trying to communicate.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional disability picture.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


